     Case 1:19-cv-01559-DAD-JLT Document 11 Filed 05/20/20 Page 1 of 6

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LEONARD SCAGGS,                                  No. 1:19-cv-01559-DAD-JLT (HC)
12                       Plaintiff,
13           v.                                        ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS, DISMISSING
14    A. CIOLLI,                                       PETITION FOR WRIT OF HABEAS
                                                       CORPUS, AND DECLINING TO ISSUE
15                       Defendant.                    CERTIFICATE OF APPEALABILITY
16                                                     (Doc. No. 6)
17

18

19          Petitioner Leonard Scaggs is a federal prisoner proceeding pro se and in forma pauperis

20   with a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241. The matter was referred to

21   a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

22          On January 27, 2020, the assigned magistrate judge issued findings and recommendations,

23   recommending that the pending petition be dismissed for lack of jurisdiction because petitioner

24   (1) does not present a claim of actual innocence and (2) has not established that he did not have

25   an unobstructed procedural shot to assert his habeas claims, both of which requirements must be

26   met when a federal prisoner challenges the legality of his detention under 28 U.S.C. § 2241 as

27   opposed to 28 U.S.C. § 2255. (Doc. No. 6.) On February 20, 2020, petitioner timely filed his

28   objections to the findings and recommendations. (Doc. No. 8.)
                                                       1
     Case 1:19-cv-01559-DAD-JLT Document 11 Filed 05/20/20 Page 2 of 6

 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file,

 3   including petitioner’s objections, the court finds the findings and recommendations to be

 4   supported by the record and proper analysis.

 5          On June 10, 2008, following a jury trial, petitioner was convicted in the United States

 6   District Court for the Southern District of California of aiding and abetting first degree felony

 7   murder in violation of 18 U.S.C. § 1111 and 2. See United States. v. Scaggs, 3:06-cr-00206-JAH

 8   (S.D. Cal.), Doc. Nos. 18, 193; United States v. Scaggs, 377 Fed. Appx. 653 (9th Cir. 2010); (see

 9   also Doc. No. 1 at 7.) The felony underlying that conviction was a robbery. (Doc. No. 1 at 7.)

10   Both in his petition for federal habeas relief and in his objections to the pending findings and

11   recommendations, petitioner argues that he is actually innocent of that crime because his role in

12   the offense occurred after both the robbery and the murder had been completed. (Doc. Nos. 1 at

13   3; 8 at 3–6.) In arguing that he is actually innocent of aiding and abetting first degree felony

14   murder, petitioner contends that the Supreme Court’s decision in Rosemond v. United States, 572

15   U.S. 65 (2014), and the Ninth Circuit’s subsequent application of Rosemond in United States v.

16   Goldtooth, 754 F.3d 763 (9th Cir. 2014) as well as its decision in United States v. Begay, 934

17   F.3d 1033 (9th Cir. 2019), reh’g held in abeyance, No. 14-10080, 2019 WL 7900329 (9th Cir.

18   Dec. 5, 2019), constitute “intervening authority that was unavailable during [his] direct appeal

19   and the period for his [28 U.S.C. ] § 2255 motion.” (Doc. No. 8 at 3.)

20          For the reasons explained below, petitioner’s reliance on the cited decisions, however, is
21   unavailing in that they fail to establish his actual innocence of the crime of conviction nor that

22   that he did not have an unobstructed procedural shot to assert the claims he now attempts to assert

23   pursuant to § 2241.

24          In Rosemond, the Supreme Court held that “[a]n active participant in a drug transaction

25   has the intent needed to aid and abet a [18 U.S.C.] § 924(c) violation when he knows that one of

26   his confederates will carry a gun.” 572 U.S. at 77. Relying on this authority, petitioner argues
27   that he is actually innocent of the aiding and abetting a felony murder charge for which he was

28   convicted because, “[n]ot once were the jurors [at his trial] instructed that to convict [him], [the
                                                        2
     Case 1:19-cv-01559-DAD-JLT Document 11 Filed 05/20/20 Page 3 of 6

 1   government] had to prove he had ‘advance knowledge’ that an armed robbery would be

 2   committed, or that he possessed ‘advance knowledge’ that a firearm would be used during a

 3   robbery, or that he possessed ‘advance knowledge’ that a murder would be committed during the

 4   commission of the robbery.” (Doc. No. 8 at 4.) In advancing this argument, plaintiff

 5   misinterprets the holding in Rosemond. The defendant in that case was convicted of “violating

 6   [18 U.S.C.] § 924(c) by using a gun in connection with a drug trafficking crime, or aiding and

 7   abetting that offense under § 2 of Title 18.” Rosemond, 572 U.S. at 68. In determining when one

 8   might be guilty of aiding and abetting a violation of 18 U.S.C. § 924(c)—which is not the offense

 9   that underlies the conviction petitioner is challenging here—the Supreme Court found that the

10   intent requirement of 18 U.S.C. § 2 is satisfied “when [one] knows that one of his confederates

11   will carry a gun.” Id. at 77.1 Notably, 18 U.S.C. § 924(c) specifically “prohibits ‘us[ing] or

12   carr[ying]’ a firearm ‘during and in relation to any crime of violence or drug trafficking crime.’”

13   Id. at 67 (quoting 18 U.S.C. § 924(c)). Petitioner, however, was convicted of aiding and abetting

14   a first degree felony murder where the underlying felony was a robbery, and he has pointed this

15   court to no authority—and the court is aware of none—suggesting that the intent requirement

16   recognized by the Supreme Court in Rosemond with respect to the use or carrying of a firearm

17   element of aiding and abetting a drug trafficking crime or a crime of violence under § 924(c)

18   applies to the aiding and abetting of a robbery that results in murder. Rather, “[f]ederal case law

19   makes clear that for felony murder, murder’s ‘malice aforethought’ requirement is satisfied by

20   proving intent to commit the predicate felony.” United States v. Ford, No. 06-cr-00083-EFS,
21   2009 WL 799672, at *4 (E.D. Wash. Mar. 24, 2009) (citing United States v. Miguel, 338 F.3d

22   995, 1006 (9th Cir. 2003) (noting that, to convict a defendant of felony murder, “the Government

23   need only prove the intent to commit the felony”)).

24   /////

25

26
     1
       Indeed, even in the context of a § 924(c) charge, the Supreme Court’s decision in Rosemond did
     not change the law in the Ninth Circuit regarding aiding and abetting the commission of that
27   offense. See Maxwell v. Clay, No. CV-16-00393-TUC-JAS (DTF), 2018 WL 2729236, at *6 (D.
     Ariz. May 11, 2018), report and recommendation adopted by 2018 WL 2722325 (D. Ariz., June
28   06, 2018).
                                                       3
     Case 1:19-cv-01559-DAD-JLT Document 11 Filed 05/20/20 Page 4 of 6

 1           Petitioner next contends that the Ninth Circuit’s decision in Begay—that “second-degree

 2   murder may be committed recklessly . . . and need not be committed willfully or intentionally,”

 3   934 F.3d at 1040—“implicitly revealed that First Degree murder must be committed with willful

 4   and intentional intent to kill.” (Doc. No. 8 at 8.) Petitioner argues that “nothing from the

 5   evidence at [his] trial demonstrated that he even knew in advance about the robbery and murder

 6   prior and during their commission.” (Id.) Accordingly, petitioner contends that the jury at his

 7   trial convicted him “under [a] first degree murder theory with second degree elements” because

 8   the “jury instruction on [18 U.S.C.] § 1111(a) provided the jury with elements mainly for second

 9   degree murder as these elements are defined in [Begay].” (Doc. No. 1 at 14.) The court is

10   confused by petitioner’s reliance on the Ninth Circuit’s decision in Begay. To the extent that

11   petitioner is arguing that Begay required the government to prove that he had intended for the

12   robbery to result in a murder in order for him to be convicted of felony murder, that argument is

13   entirely unsupported. As discussed, federal case law makes clear that for a 18 U.S.C. § 1111(a)

14   felony murder conviction, the malice aforethought requirement is satisfied by proving the intent

15   to commit the predicate felony. In Goldtooth, a decision petitioner relies heavily upon here, the

16   Ninth Circuit noted that “[t]o aid and abet a robbery, . . . [one] must have had foreknowledge that

17   the robbery was to occur.” 754 F.3d at 768.

18           Presumably the jury at petitioner’s trial found that he possessed the requisite intent to

19   commit the predicate robbery because it ultimately convicted him of aiding and abetting a first

20   degree felony murder that resulted from that robbery. To the extent that petitioner is arguing that
21   he did not have such foreknowledge and that an erroneous supplemental jury instruction allowed

22   the jury to convict him of felony murder even if it found that he joined the others only during the

23   escape after the murder had been committed, the Ninth Circuit specifically addressed and rejected

24   that argument on direct appeal. Scaggs, 377 F. Appx. at 658 (noting that any “flaw was in the

25   felony murder instruction, which did not require the defendant to have joined the crime before the

26   victim was killed. Leonard did not object to the felony murder instruction and has not appealed
27   from it.”).

28   /////
                                                        4
     Case 1:19-cv-01559-DAD-JLT Document 11 Filed 05/20/20 Page 5 of 6

 1           The pending findings and recommendations correctly conclude that petitioner has

 2   “fail[ed] to demonstrate that an intervening court decision effected a material change in the

 3   applicable law to create a previously unavailable legal basis for petitioner’s claim.” (Doc. No. 6

 4   at 6.) The argument that he appears to be raising—that the felony murder jury instruction given

 5   at his trial was inadequate—certainly could have been raised on direct appeal or on a motion

 6   pursuant to 28 U.S.C. § 2255.2

 7           Having concluded that the pending petition brought under 28 U.S.C. § 2241 must be

 8   dismissed, the court now turns to whether a certificate of appealability should issue. Harrison v.

 9   Ollison, 519 F.3d 952, 958 (9th Cir. 2008) (“Where a petition purportedly brought under § 2241

10   is merely a ‘disguised’ § 2255 motion, the petitioner cannot appeal from the denial of that petition

11   without a COA.”) (citing Porter v. Adams, 244 F.3d 1006, 1006–07 (9th Cir. 2001)). A petitioner

12   seeking a writ of habeas corpus has no absolute entitlement to appeal a district court’s denial of

13   his petition, and an appeal is only allowed in certain circumstances. Miller-El v. Cockrell, 537

14   U.S. 322, 335–36 (2003); 28 U.S.C. § 2253. To obtain a certificate of appealability under 28

15   U.S.C. § 2253(c), a petitioner “must make a substantial showing of the denial of a constitutional

16   right, . . . includ[ing] showing that reasonable jurists could debate whether (or, for that matter,

17   agree that) the petition should have been resolved in a different manner or that the issues

18   presented were ‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel, 529

19   U.S. 473, 483–84 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 & n.4 (1983)). In the

20   present case, the court finds that reasonable jurists would not find the court’s determination that
21   /////

22
     2
23     Petitioner notes that after the sentence was imposed pursuant to his federal conviction his
     federal appellate counsel “never once responded to his inquiries” and that he only learned that his
24   federal appeal was denied after his attorney from his separate state case “review[ed]” his federal
     case. (Doc. No. 1 at 16–17.) “By this time, [petitioner’s] 90-days to file a writ of certiorari and
25   his one-year to file a § 2255 [motion] had expired.” (Id.) Accordingly, petitioner argues that as a
26   result of his federal counsel’s “abandonment,” “he has not had an unobstructed procedural shot to
     raise [his] claim[s].” However, petitioner provides no support for his contention that his federal
27   appellate counsel’s lack of communication with him is sufficient to establish that he has not had
     an unobstructed procedural shot to assert the claims he is attempting to assert in this § 2241
28   action.
                                                       5
     Case 1:19-cv-01559-DAD-JLT Document 11 Filed 05/20/20 Page 6 of 6

 1   the pending petition should be denied to be debatable or wrong, or that petitioner should be

 2   allowed to proceed further.

 3          For the reasons set forth above,

 4          1.      The findings and recommendations (Doc. No. 6) are adopted;

 5          2.      The petition for writ of habeas corpus (Doc. No. 1) is dismissed for lack of

 6                  jurisdiction;

 7          3.      The Clerk of the Court is directed to close this case; and

 8          4.      The court declines to issue a certificate of appealability.

 9   IT IS SO ORDERED.
10
        Dated:     May 19, 2020
11                                                      UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        6
